Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-16-00607-CV

                                 TOLL BROTHERS, INC.,
                                       Appellant

                                              v.

                   BUILDERS FIRST SOURCE-SOUTH TEXAS, L.P.,
                                    Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-13962
                           Honorable Larry Noll, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s memorandum opinion of this date, appellant’s motion to
dismiss this appeal is GRANTED and the appeal is DISMISSED. See TEX. R. APP. P. 42.1(a).
Costs of appeal are taxed against appellant. See id. 42.1(d).

       SIGNED January 4, 2017.


                                               _________________________________
                                               Karen Angelini, Justice